 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   OSCAR LEE OLIVE, IV,

 8                               Plaintiff,                 CASE NO. 2:18-cv-00862-BAT

 9           v.                                             ORDER REGARDING SUBPOENA
                                                            TO PRODUCE DOCUMENTS (DKT.
10   HAYLEY MARIE ROBINSON, JUSTUS                          32)
     KEPEL,
11
                                 Defendants.
12
            The Court has reviewed Plaintiff’s request for issuance of a Subpoena to Produce
13
     Documents to non-party Jeffrey Olin in Houston, Texas. Dkt. 32. The Court will not issue the
14
     subpoena because it does not comply with the requirements of Fed. R. Civ. P. 45.
15
            First, Fed. R. Civ. P. 45(a)(4) requires that a subpoena calling for the production of
16
     documents must be served on each party before it is served on a third party to allow the opposing
17
     party an opportunity to object or to serve a subpoena for additional materials. A failure to
18
     provide adequate notice to the opposing parties is grounds for quashing the subpoena.
19
            Second, Fed. R. Civ. P. 45(c)(2)(A) provides that a subpoena may command “production
20
     of documents, electronically stored information (“ESI”), or tangible things at a place within 100
21
     miles of where the person resides, is employed, or regularly transacts business in person.” Rule
22
     45 further states that “[o]n timely motion, the court for the district where compliance is required
23
     must quash or modify a subpoena that requires a person to comply beyond the geographical


     ORDER REGARDING SUBPOENA TO
     PRODUCE DOCUMENTS (DKT. 32) - 1
 1   limits specified in Rule 45(c).” Fed. R. Civ. P. 45(d)(3)(A)(ii). Thus, based on a strict reading of

 2   Rule 45, a motion to quash the subpoena would be appropriate here because complying with the

 3   subpoena as written would require the witness to physically produce documents in Hollywood,

 4   Florida, which is more than 100 miles from Houston, Texas where he presumably resides, is

 5   employed, or regularly conducts business.

 6          However, cases from the Ninth Circuit indicate that where the subpoenaed person is not

 7   instructed to also appear at the production location along with the requested documents, the 100-

 8   mile boundary does not apply. See, e.g., Sec'y of Labor, United States Dep't of Labor v. Kazu

 9   Constr., LLC, 2017 WL 628455, at 12 (D. Haw. Feb. 15, 2017); Wahoo Int'l, Inc. v. Phix Doctor,

10   Inc., 2014 WL 3573400, at 4 (S.D. Cal. July 18, 2014); Kremen v. Cohen, 2012 WL 1669358, at

11   2 (S.D. Cal. May 11, 2012); Jett v Penner, 2007 WL 127790, at 2 (E.D. Cal. Jan. 12, 2007);

12   Elsom v. Global Life and Accident Insurance Company, 2018 WL 4092020 (D. Or. 2018).

13          Therefore, Plaintiff should resubmit his request for subpoena and clarify that the

14   subpoenaed person is not instructed to also appear at the production location and only the

15   requested documents are to be produced. Plaintiff must also serve defendants with a copy of his

16   subpoena request.

17          DATED this 25th day of March, 2019.

18

19

20                                                         A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23



     ORDER REGARDING SUBPOENA TO
     PRODUCE DOCUMENTS (DKT. 32) - 2
